{¶ 25} I respectfully dissent. I would have found, based on the facts presented, that the trial court was without sufficient evidence to decide whether or not CDT Development Corporation presented a meritorious defense. Without sufficient evidence to make this determination, the trial court's refusal to hold a hearing constituted an abuse of discretion.
It is ordered that appellee recover of appellant his costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.